Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 7, 17, and 20 are independent.  Claim 7 was amended by the submission.  Claims 1, 4, and 7 are further amended by an Examiner’s Amendment below. 
This Application is still unpublished.
Apparent priority 12 May 2017.
This Application is a continuation of 15/675,649 issued as U.S. 10791176.  
Applicant’s arguments are persuasive.  Subject to Examiner’s Amendment below, the Claims are allowed.
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. Horace Zhang on 2/4/2022.
Amend independent Claims 1 and 7 and Claim 4 as follows:
1.  A method, comprising:
at an electronic device with one or more processors and memory:
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request, to a digital assistant operating on the first device,  wherein the natural-language speech input specifies an installed application for the user request;
deriving a task based on the natural-language speech input; 
[[whether]] that the first device [[includes]] does not include the installed application specified by the natural-language speech input, wherein the installed application corresponds to the derived task; 
in accordance with [[a]] the determination that the first device does not include the installed application specified by the natural-language speech input and corresponding to the derived task: 
identifying, based on the derived task, a second device of the plurality of devices, wherein the second device is different from the first device, and wherein the first device and the second device are associated with a same user;
causing the second device to perform the derived task; and 
causing the first device to provide an output indicative of whether the task is performed; [[and]] 
determining that the first device includes the installed application specified by the natural-language speech input; and
in accordance with [[a]] the determination that the first device includes the installed application specified by the natural-language speech input and corresponding to the derived task, foregoing identifying the second device from the plurality of devices.

4. The method of claim 1, further comprising:
	in accordance with [[a]] the determination that the first device includes the installed application specified by the natural-language speech input and corresponding to the derived task, causing the first device to perform the derived task. 

7.  A method comprising: 
at an electronic device with one or more processors and memory: 
receiving, from a first device of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device, 
deriving a task based on the natural-language speech input; 
determining [[whether]] that the first device [[includes]] does not include the installed application specified by the natural-language speech input, wherein the installed application corresponds to the derived task; 
in accordance with [[a]] the determination that the first device does not include the installed application specified by the natural-language speech input and corresponding to the derived task; 
identifying, based on the derived task, a second device of the plurality of devices, wherein the identified second device is different from the first device, and wherein the first device and the identified second device are associated with a same user, and wherein the identified second device: 
determines one or more parameters for performing the derived task; and 
transmits,  to the first device, a request for the one or more parameters via a peer-to-peer connection between the first device and the identified second device; 
causing the identified second device to perform the derived task; and 
causing the first device to provide an output indicative of whether the task is performed; [[and]] 
determining that the first device includes the installed application specified by the natural-language speech input; and
in accordance with [[a]] the determination that the first device includes the installed application specified by the natural-language speech input and corresponding to the derived task, foregoing identifying the second device from the plurality of devices.

The amendments were made in view of Ex parte Schulhauser that would have otherwise controlled claim interpretation for Claims 1 and 7 because we had: i) a method claim and ii) two alternative, mutually exclusive paths through the method that are triggered based upon a condition (i.e., whether or not the first device includes the installed application).  The amendments were made to assure that the scope of the Claim requires that both of the alternative paths be taken at least once.
Allowable Subject Matter
Subject to the Examiner’s Amendments above, the pending Claims 1-20 are allowed.
Pending Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, see the arguments of the Applicant in the Response and the discussion of Close Art of Record.  The distinction from Walters is that the determination of whether the device receiving the natural language user command has the application to execute the command is conducted at the “DA Server 1104” of Figure 11 in the instant Application (“electronic device”) in the Claims whereas this determination is made at the “Host VA” of Walters which teaches the “first electronic device” of the Claims.  This presents a particular form of distributed computing configuration.  Additionally, the Claims require that that the user specify the particular application that he wants to invoke and do not leave it to the intent determination by NLP of the user device or server.  This is a special and narrower form of teachings of the primary reference Walters.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
The closest piece of prior art with is very close is Walters (U.S. 2014 0244712) issued as U.S. 9,172,747.  
The independent Claims are distinguished from Walters in the following ways.
Walters determines the intent of the user by NLP and based on the determined intent invokes the corresponding software “application.”  Therefore, Walters does not expressly teach that the user calls an installed application by name.  At the same time, Walters does not foreclose a command such as “Siri open Microsoft Word.”
(For Claim 7 only) Walters establishes a communication, either directly (i.e. peer-to-peer) between the “Virtual Assistant devices,” or indirectly through the “VA Broker” between the “Host VA” and the “Target VA.”  See Walters, Figures 13, and flowcharts of Figures 15, 16, and 17.  The user is communicating with the “Host VA” and therefore the command/request in input to the “Host VA” and the results/response are output at the “Host VA.”  In the case that there are some parameters, required for the carrying out of the command, are missing from the input or in the case that a disambiguation is required, Walters teaches that the VA interacts with the user:  “[0084] … Suitable reactions may be to give an appropriate verbal, textual, visual, or haptic response, to ask for more information to disambiguate user intent (when for example disambiguation could not be carried out during reasoning step 422), to open a webpage, to play a video, to open another application, to automatically fill in a form, to invoke or update or interact with a third party service, to perform some form of multimodal output, or to execute a transaction for example by updating a database or by integrating with one or more backend or e-commerce systems….”  Figure 4, “Interaction Engine 403.”  As shown in Figure 4, the “interaction manager 406” communicates with Applications (APP1, App2, APPn” that are “Enterprise Applications 461” or “3rd Party Cloud Application 462” and not on the user device.  This means (inherently teaches or at the least suggests) that the disambiguation and exchange of “parameters” must be conducted through the “Host VA” which is in communication with the user and determined at the “Target VA” which has the application and can determine the required parameters.  See also:  “[0185] It will be appreciated by one having ordinary skill in the art that other modes of communication and control are possible. For example, while normally a host VA is in control throughout the process, selecting a target VA from a list provided by a VA broker, controlling the user dialog, and determining precisely how a response received from another VA (i.e., a target VA) is actually presented to the user, and so forth. Alternatively, a VA broker may send to the host VA, instead of a list of target VAs, a list of responses received from a plurality of target VAs, and the host VA can then select the response it prefers. Or, the VA broker can evaluate a set of responses to a request that is received from a plurality of target VAs, and the VA broker makes the selection of the best response, then sending only the selected response to the host VA. Many variations are possible, as should be evident.”

In Walters, the VA that receives the command makes a determination of whether it can perform the command locally or not. Therefore, Walters does not teach that this determination is made at a central server/”electronic device” or “VA Broker” separate from the VA/first device/ “Host VA.”  In all of the flowcharts of Figures 15, 16, and 17, the “Host VA is unable to fulfill request” and then the “Host VA forwards request to target VA (Fig. 15) or host VA broker (Figs. 16-17).”  “[0063] As used herein a "VA broker" assists host VAs (and possibly other VA brokers) in finding suitable target VAs in VA networks….”

Other Close Art
Gupta (U.S. 10,754,658):

    PNG
    media_image1.png
    440
    713
    media_image1.png
    Greyscale

User specifies the application by name:

    PNG
    media_image2.png
    187
    461
    media_image2.png
    Greyscale

Col. 1, 45-55.
Claim 7
Claim 7 is amended and corresponds to the embodiments shown in Figures 8 and 9 of the instant Application and a variant of Figure 11 where the “First Device 1102” and the “Second Device 1106” communicate directly by peer-to-peer communication and without going through the “DA Server 1104.”  The first and second devices could be “a mobile phone and a smart watch” of the same user, for example.
User issues a command/request to the smart watch 1102 which is sent to the “DA Server 1104.”  The “DA Server 1104” determines that the smart watch does not have the requisite application installed for performing the task requested and sends the task to the mobile phone 1106.  The mobile phone 1106 has the requisite application but does not have all the parameters that it needs to perform the task.  The mobile phone 1106 therefore asks the smart watch 1102 for the requisite parameter which may include a disambiguation of a received parameter.  The smart watch 1102 can talk to the user and asks the user for the input of the parameter which it then sends to the smart phone 1106.  The smart phone 1106 executes the task and sends the response back to the smart watch 1102 for being conveyed to the user.
	The process (as also reflected in the Claim) requires 3 devices: the server (electronic device), and two client devices associated with the user (first and second devices).
	Walters teaches this aspect.  See Walters Figures 6-7 for n user devices associated with the user 701.
	The process can be conducted through “peer-to-peer” communication between user devices.
	Walters teaches this aspect.  Walters, Figure 13 shows arrows between the “Virtual Assistants” and teaches:  “[0151] FIG. 13 is a block diagram illustrating an exemplary arrangement 1300 of a virtual assistant network 1310, showing the use of multiple virtual assistants with a broker, according to a preferred embodiment of the invention. As illustrated, a plurality of virtual assistants 1311 may be connected to the Internet 1301 or another appropriate communications network, such as to receive requests from user devices 1320. A user device may be any suitable network-connected device, such as a telephone 1321, smartphone 1322, tablet computing device 1323, or any other such device according to the invention. As illustrated, virtual assistants 1311 may be in communication with each other, such as to interact as needed during the fulfillment of a user's request, for example if one virtual assistant (VA) is more suitable for handling the request than another. In such an instance, the request may be sent from the original "host" VA to the more capable "target" VA for fulfillment, and the result then sent back to the host for presentation to the user. In this manner, a virtual assistant network (VAN) 1310 may facilitate more effective fulfillment of user requests without impacting user experience, as the user may perceive that they are only interacting with a single VA as per normal operation.”  See also [0012], [0061], and [0064].
	
Figure 13 of Walters teaches the peer-to-peer communication between the Virtual Assistants that Claim 7 purports to accomplish.

    PNG
    media_image3.png
    462
    676
    media_image3.png
    Greyscale


The process is conducted by the “electronic device” / “DA Server 1104” which finds the “user device” that can perform a user command.  
	Walters does not quite teach this aspect.  See Walters, Figure 13 and “VA Broker 1330.”  In Walters, the determination that the Host VA cannot perform the command is made at the Host VA.  In the Claims the client device that receives the natural language spoken command makes this determination.

Locations of Support for Claim 7 in the Specification of the Instant Application:
Applicant refers to [0252] and [0253] of the Specification for support.
[0241] FIG. 9 illustrates process 900 for delegating tasks by a digital assistant, according to various examples. Process 900 is performed, for example, using one or more electronic devices implementing a digital assistant. In some examples, process 900 is performed using a client-server system (e.g., system 100), and the blocks of process 900 are divided up in any manner between the server (e.g., DA server 106) and a client device. In other examples, the blocks of process 900 are divided up between the server and multiple client devices (e.g., a mobile phone and a smart watch). Thus, while portions of process 900 are described herein as being performed by particular devices of a client-server system, it will be appreciated that process 900 is not so limited. In other examples, process 900 is performed using only a client device (e.g., user device 104) or only multiple client devices. In process 900, some blocks are, optionally, combined, the order of some blocks is, optionally, changed, and some blocks are, optionally, omitted. In some examples, additional steps may be performed in combination with the process 900.
…
[0251] At block 908, the electronic device causes the second device to perform the derived task. In some examples, the electronic device sends data corresponding to the derived task to the second device. In some examples, the data includes an identification of the derived task (e.g., sending a message using Messaging Service X) and one or more parameters (e.g., content of the message, John as the recipient). As shown in FIG. 11, the DA server 1104 causes the second device 1106 to perform the task. 
[0252] In some examples, after receiving from the electronic device data corresponding to the derived task, the second device determines that additional information is needed to perform the task. For example, the second device can determine that there are two contacts named "John" and that a disambiguation input from the user regarding the recipient parameter is required. As another example, the second device can determine that the Messaging Service X application needs additional parameters for performing the task. To obtain the additional information, the second device provides a request (e.g., for one or more parameters) to the first device. In some examples, the second device transmits the request directly to the first device (e.g., via a peer-to-peer connection between the first device and the second device). In some examples, the second device transmits the request to the electronic device (e.g., DA server 106), which in turn transmits the request to the first device. 
[0253] In some examples, the first device receives the request for one or more parameters and prompts, by the digital assistant operating on the first device, the user for information with respect to the one or more parameters (e.g., "did you mean John Smith or John Doe?"). Based on one or more user inputs received (e.g., "Doe"), the first electronic device obtains data corresponding to the one or more parameters (e.g., intended recipient is "John Doe") and sends the data to the second device. In some examples, the first device transmits the request directly to the second device. In some examples, the first device transmits the request to the electronic device (e.g., DA server 106), which in turn transmits the request to the second device. 
[0254] In some examples, the second device receives the data from the first device (e.g., via a server device), performs the task based on the received data corresponding to the one or more parameters, and sends data indicative of whether the task is performed (e.g., whether the performance is successful, search results) to the first device. In some examples, the second device transmits the data directly to the first device (e.g., via a peer-to-peer connection between the first device and the second device). In some examples, the second device transmits the data to the electronic device (e.g., DA server 106), which in turn transmits the request to the first device.

Figures 9 and 10 also provide support:

    PNG
    media_image4.png
    617
    655
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    538
    769
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659